DETAILED ACTION
This action is in response to the amendments filed on Feb. 24th, 2022 A summary of this action:
Claims 1-4, 6-8, 10-18, 20-23 have been presented for examination.
Claims 1-4, 6-8, 10-18, 20 have been amended
Claims 5, 9, 19 have been cancelled
Claims 21-23 are newly introduced 
Claims 2, 8, 10-11, 15-17, 20-23 are objected to because of informalities  
Claims 1-4, 6-8, 10-18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 8, 11-18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018.
Claims 1-4, 6-7, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 in view of Ishida et al., "STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL", 2011
Claims  1-4, 6-8, 10-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-4, 6-8, 10-18, 20-23 of copending Application No. 16/822,153 (reference application).
This action is Final

	Notice of Pre-AIA  or AIA  Status


Response to Amendment/Arguments
Regarding the claim amendments
	For clarity of record, the Examiner notes that the claim amendments are substantially the same as presented in co-pending 16/822,153, as are the arguments.

Regarding the claim objections
	In view of the amendments, the objections are withdrawn – however, new objections are presented below as was necessitated by amendment.

Regarding the § 112(b) 
	In view of the amendments, the rejection is withdrawn.

Regarding the Double Patenting
	The rejection is maintained, and was clarified as was necessitated by amendment.

	The terminal disclaimer submitted was disapproved as there was no fee provided, nor was a deposit account provided. As such, the terminal disclaimer is insufficient to overcome the rejection.

Regarding the § 101 Rejection
	The rejection is maintained, and was clarified as was necessitated by amendment.

	As an initial matter: it is improper to import limitations from the specification into the claims. The applicant’s numerous arguments all do this, and none of the arguments clearly point out what limitations of what claims are actually being argued.
	As such, the Examiner respectfully disagrees with all of the arguments for this reason, as the applicant is not arguing what is actually claimed. 

Applicant Submits (Remarks, page 8): “The claimed invention requires the manipulation of a 3D by both creating 3D model files of sheathing material panels, incorporating these new sheathing material panels into the 3D model in a predetermined manner, further modifying the sheathing material panels which interact and interface with the 3D model members so that the sheathing material panels do not interfere with the model...”

Examiner’s Response: 
	The Examiner respectfully disagrees. This combination of features is not what is claimed.

Applicant Submits (Remarks, page 8): “The claimed invention advances a solution to a technological problem in that the applying the sheathing material to a 3D model is a difficult and cumbersome process. For a person to manually apply each material panel, modify the panels that interfere with the 3D model members, make sure they each line up correctly cannot 

Examiner’s Response: 
	The Examiner respectfully disagrees. This combination of features is not what is claimed.
	Furthermore, nothing in the claims conveys any specific technical steps that would have precluded a person from mentally performing the steps of the claimed invention. The applicant does not argue any specific limitations in the claims, nor is there one that would have precluded a person from performing this process mentally but for the mere recitation of generic computer computers. 
To clarify: the applicant argues that the claims “automates this process” – the claim does so only by the merely recitation of generic computer components being added to the claim as instructions to implement the process on a general purpose computer. 
See MPEP § 2106.05(a): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:  ... ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);  iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or 
To clarify: MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”

Applicant Submits (Remarks, page 8): “The present invention transforms the 3D model to a new 3D model that has yet to be in existence. ...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This argument is not persuasive – it is wholly not reflective of what is claimed. 
	Furthermore: the premise of this argument is that an invention which has not previously existed is not an abstract idea. An abstract idea is just that: an idea, which is abstract. Whether that idea has existed before is a question under § 102 for anticipation of the idea, not under § 103. E.g., “"Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978);” (see MPEP § 2106.04(b)
	As to the relevance of this to a mental process, as per MPEP § 2106.04(a): “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d” – specifically, the “can be” – i.e. there is no requirement that the mental process has been previously performed, but rather that the mental process “can be performed in the human mind...”. 

	As further clarified in MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.” – i.e. an improvement to an abstract idea is still an abstract idea, i.e. a new, novel abstract idea is still abstract. 
	As to this argument implying an assertation of an improvement to technology: see ¶¶ 20-21 in the present specification, i.e. “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the ceiling of the building by a reviewing the roof truss elevations and placement and developing the layout of the sheathing material to cover the ceiling.” – as per MPEP § 2106.05(a): “the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a i.e., the specification does not “provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” 
	
Applicant Submits (Remarks, page 8): “...Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	This argues no specific limitation that is actually claimed. Furthermore, nothing in the claims reflect a step which requires “a specific piece of software or programming” – rather, the claimed invention merely recites the use of a computer as a tool to implement an abstract idea of a mental process, as discussed in MPEP § 2106.05(f).

Applicant Submits (Remarks, page 9): “The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues between the engineers and the construction workers. The engineers typically generate the 3D model and a set of illustrations which may or may not help the construction workers build the sections of the building to then construct the entire building...The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members.”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, this combination of features is not claimed.
	As stated above and in the rejection, the mere addition of instructions to use a computer as a tool to implement an abstract idea, e.g. a mental process, does not amount to significant more, nor does it amount to the integration of a practical application into the claimed invention. 
	See the rejection for the rejection of the actual claimed invention. 

Applicant Submits (Remarks, page 9): “...The method of the technical solution are identified in the amended claims to improve the functioning of a computer,...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	The claimed invention is not an improvement in the functioning of a computer, rather it merely uses a general purpose computer/computer components as a tool to implement an abstract idea of a mental process. The computer being used has no improvement in its own function, e.g. the computer is not faster because of this claimed method.
	 
Applicant Submits (Remarks, page 9): “...If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies 

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	§ 101 is not § 102, nor is it § 103. Such an argument implies that overcoming all rejections under § 102/§ 103 overcome a rejection under § 101 - this is legally flawed. There is no such amalgamation of statues that would support this argument, i.e. § 101 is an entirely separate statute from § 102/§ 103, and examined as such.

	As to the improvement over prior art: see MPEP § 2106.05(a): “...An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” – the present disclosure has no such discussion.

Applicant Submits (Remarks, page 10): “...The claims contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B....The present invention is improving the functioning of the computer by performing all of these steps automatically and perfectly to the model design....”

Examiner’s Response: 
	The Examiner respectfully disagrees. Again, as stated above: the combination of features being argued is not claimed. E.g. this entire argument is substantially identical to ¶ 71 in the specification, which is not what is claimed. 
	Furthermore, as stated above, this invention is not an improvement to the functioning of a computer, nor does the disclosure provide the necessary details such that a skilled person would have recognized that the claimed invention as providing an improvement. 

 Regarding the § 102/103 Rejection
The rejection is maintained in part, and was clarified as was necessitated by amendment. The rejection under § 102 was withdrawn in part, and a new grounds of rejection is presented below as was necessitated by amendment. See the rejection for details. 

Applicant Submits (Remarks, pages 11-12): “The present set of claims include the "saving" of these pieces of the sheathing material panels and applying them in other areas of the surfaces to reduce the was produced versus using new panels for all surfaces and discarding the waste. This is both an economical improvement over the prior art, and also not mentioned in the prior art..”

Examiner’s Response: 
The Examiner respectfully disagrees. The applicant is not arguing what is claimed: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general 

Furthermore: see at least Ishida, which was previously relied upon for such a teaching and provides several figures (e.g., figure 2) which show such an invention. See the rejection for more clarity as to the actual claimed invention and how it was, and still is, rejected under § 102/§ 103. 

Applicant Submits (Remarks, pages 11-12): “...The prior art does show how many sheets are
cut and location where each sheet is installed, but not the installation ORDER. It does not indicate in any capacity the installation ORDER...”

Examiner’s Response: 
The Examiner respectfully disagrees. The applicant is not arguing what is claimed: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
To clarify: there is no representative claim. The phrase “installation order” is in claims 7, 14, and 15, i.e. this is not in the independent claims.
Furthermore, claims are not interpreted in a vacuum. Claims are given their broadest reasonable interpretation in view of the specification: e.g. ¶ 76: “The arrangement of the pieces of sheathing material may also provide a number associated with each piece of sheathing 
In view of the specification, the term “installation order” is simply an ordering in which the panels are to be installed, such as shown by numbering the panels, e.g. Liu figure 16(b) for “Drywall 2”, “Drywall 3”, “Drywall 4”, etc. – which is a numbered ordering of the panels such as used for installation, as a skilled person would have inferred. 

Applicant Submits (Remarks, pages 13-15): “...It The highlighted portions of Figure 9(b) do not show the fastening locations...Thus the prior art fails to show this element of the present invention as shown below, which are the fastening locations of the actual pieces of sheathing material relative to the framing members”

Examiner’s Response: 
The Examiner respectfully disagrees. Again, this is not claimed. I.e., the term “fastening location” is recited only in dependent claims, not in any of the independent claims.
	Next: The applicant argues a figure (Remarks, page 13) which has no basis in either the instant application or in the prior art relied upon, i.e. the applicant has reproduced a figure with no relevance to the actual application. Furthermore, this figure does indeed show that the argued “braces” have fasteners, i.e. screws/nails that are visually shown as fastening the members together with the brace, contrary to the applicant’s arguments.
fastening them to the wood (or metal) studs and joists”.
	I.e., the sheathing panels are fastened at the locations of the studs/joists.
	As to the argued figure 9 in the instant specification: this merely shows that, as per Liu, the invention is “fastening them to the wood (or metal) studs and joists”. To clarify as to the locations shown in figure 8 – this shows the fasteners at the sheet edge, e.g. where these would go as a result of Liu § 4 ¶ 1 in combination with Liu’s Design Rules of “Lay sheet edge on joist”/”Lay sheet edge on stud” in figures 12-13, i.e. the sheet edges are fastened to the members, at the location of the sheet edge on laid on the member. 

Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the instant specification to a skilled person in the art. 
Claim 8 recites the use of a “file” – the instant specification does not recite this term. ¶¶ 53-54 recites a “Database” and describes that this is being used for “Information”. Claim 22 has a similar recitation which is interpreted in a similar manner. 
	As such, the claim term “file” is interpreted under the broadest reasonable interpretation as a collection of data/data, e.g. such as used with a computer.

In addition:
Claim 8 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...

The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 16 recites, in part: 
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing the one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim Objections
s 2, 8, 10-11, 15-17, 20-23 are objected to because of the following informalities: 
Claims 10-11 and 23 depends upon claim 9. Claim 9 was cancelled. The Examiner suggests amending claims 10-11 and 23 to depend upon claim 8, and the dependent claims are interpreted as depending upon claim 8.
Claim 2 recites “the excess sections” however this element was not previously recited – the Examiner suggests amending this to “excess sections”
Claim 8 recites two periods which appears to be due to a similar typographical error. The Examiner suggests amending such that claim 8 to terminate with a single period (see MPEP § 608.01(m) including ¶ 1 for clarification)
Claim 10 recites “the excess...” however this was not previously recited – the Examiner suggests amending this to “excess sections...” for the first recitation
Claim 15 recites “the determining of the model” however there was no prior recitation of “determining the model” or the like – the Examiner suggests amending this to clarifying what this is referring to, e.g. “wherein a set of drawings are generated by determining a second model with the sheathing material and the installation order”, or a similar such amendment to remedy the lack of antecedent basis of the recitations in claim 15. 
Claim 16 ends with a semicolon, and the period was deleted – the Examiner suggests amending claim 16 to terminate with a single period (see MPEP § 608.01(m) including ¶ 1 for clarification)
Claim 17 recites “extract the shape of each sheathing material of the second sheathing material. ” – the bolded elements were not previously recited, the Examiner suggests amending claim 17 to recite “extract a shape of each of the sheathing material panels” to 
 Claim 20 recites “align the set of fastening locations” however this was not previously recited. The Examiner suggests amending to this “align a set of fastening locations...”
Claim 21 recites: “The system of claim 17 generating an illustration of the sheathing material identifying the installation order” – this is missing the transition phrase. The Examiner suggests amending this to “The system of claim 17, further comprising...”
Claim 22 recites “induvial” – the term appears to be a mis-spelling of the term “individual”. The Examiner suggests using the correct spelling
Claim 23 recites, in part: The computer program product of claim 9, wherein the portions of the sheathing material panels which are terminates are used on other surfaces where exposed areas of the other surfaces are sized to received the terminated portions of the sheathing material panels. – this claim has several issues, e.g. if the “which are terminates” is referring to a second termination, or referring back to the termination in claim 8, etc. In view of ¶¶ 70-71, the Examiner suggests amending this claim to more clearly reflect what is disclosed, such as “wherein the portions of the sheathing material panels which were terminated are used on other surfaces where exposed areas of the other surfaces are sized to receive the terminated portions of the sheathing material panels”
To clarify: ¶ 71 recites: “some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes [terminates] the excess portions [excess portions being the terminated portions] of 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

	
Step 2, claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A ...method...comprising:
	...
	analyzing... the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identifying ... an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified;
	identifying... a sheathing material to be applied to the ceiling, wherein each panel of the sheathing material has a standard size;
	incorporating ... the sheathing material into the model by applying the sheathing material to the ceiling in a predetermined orientation;
	manipulating... the sheathing material panels within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are saved and applied to other surfaces within the model where sheathing material panels are applied. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer implemented 
, by at least one processor, 
, by the at least one processor,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 


receiving...a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer implemented 
, by at least one processor, 
, by the at least one processor,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving...a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2-4, 6-7 recite addition steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, claim 8 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:	...
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model ... for a sheathing material panel to be applied to the surface;
	apply sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material;
	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;
	manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models;
	3Application No. 16822153Docket No. COEN19.US.U.00305 manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A computer program product...comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
...file... 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a set of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A computer program product...comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
...file... 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a set of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 10-15 recite additional steps in the mental process 
Claim 23 recites another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, claim 16 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
	...
	analyze the set of members to determine a group of members associated with roof trusses, and identify a surface of the roof truss which are to come in contact with a sheathing material;
	incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the roof truss within the model, wherein each sheathing material panel interfaces with at least one roof truss;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members;
	establish an installation order of the sheathing material panels.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A system ...comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a set of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A system ...comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
  for determining the sheathing material required for construction of a building, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a set of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 17-18 recite additional steps in the mental process
Claims 20-21 recite additional steps in the mental process
Claim 22 recites an additional steps in the mental process, wherein the element of “files” is “...simply adding a general purpose computer or computer components after the fact to an abstract idea...” as discussed in MPEP § 2106.05(f) 

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018.

Regarding Claim 8
Liu teaches: 
	A computer program product for determining the sheathing materials required for construction of a building, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:(Liu, see the abstract, and see § 6.1 ¶ 1: “...In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are  bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receive a model of a structure, wherein the model is comprised of a set of members;(Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels; (Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the developed BIM parser is illustrated in Fig. 10. It should be noted that the BIM parser is developed based on the Autodesk Revit API functions. To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists. Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships [including intersections] between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides some functions, such as wall.get_ElementsAtJoin (indexofWallEnd), to detect walls adjoined end to- end. In addition, Revit always forces the elements to automatically adjoin their neighbors where appropriate; therefore, this Revit API function is used to detect the connections...” 
	to clarify on the roof trusses: see Liu, figure 15 which shows a multi-level house wherein there is a visible roof truss for the top level – a skilled person would have inferred that the roof had several roof trusses, and furthermore would have inferred that Liu’s system applied a “ceiling” to the bottom side of these roof trusses in the same manner as the ceiling is applied to the other floors. To clarify on this, see table 2 solution # 1, Liu used 1920 sq. ft of floor boarding (i.e., 60 of the 4x8 foot panels of sheathing for the floors) to cover all floors (table 1 specifies that this is for all floors, i.e. floors 1-3 as well), and used 1840 sq. ft of drywall for the “Ceiling” – a skilled person would have readily inferred that the ceiling on the top floor was also fully covered in the same manner as the other ceilings, as approximately the same amount of boarding was used for both the floors and the ceiling – in other words, a skilled person would have inferred that Liu treated the roof trusses as floor joists for placing the “ceiling” on “Level 3”, as Liu shows that all levels had both floor sheathing and ceiling sheathing applied to them)

    PNG
    media_image1.png
    104
    169
    media_image1.png
    Greyscale

	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board)” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.” and page 247, col. 1, ¶ 1 :”As shown in the table, the minimised gypsum drywall material waste for walls is 6.85%, while the sheathing material waste is found to be 7.3%. As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%” – i.e. this places “gypsum drywall boards” over the identified ceiling area, see figures 13-14 for example flowcharts of the algorithms used
	generating a 3d model file for a sheathing material panel to be applied to the surface; (Liu, figure 6, the “Output” includes “Construction Centric BIM” and § 5.5 ¶ 1 clarifies: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings” – and see page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan”)
	apply sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material; (Liu, see both figures 13-14, the “board orientation” is predetermined before applying the drywall onto the ceiling – to clarify on these figures and the differences between these flowcharts, see page 242, col. 2, ¶¶ 2-3 – these are “similar” procedures 
	to clarify: Liu does not explicitly state which of these procedures were used for the ceiling boarding, wherein a skilled person would have inferred, in view of figure 9, that the procedure in figure 13 for the floor boarding was used, however they also would have inferred that the procedure in figure 12 could have been used to have produced a “similar” result as the procedures are “similar”
	to clarify on these being incorporated into the model: Liu, figure 6, the “Output” includes “Construction Centric BIM” and § 5.5 ¶ 1 clarifies: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings”)

	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss; (Liu, figures 13/14 – this is the first design rule, e.g. “Lay sheet edge on joist”, for the boarding layout algorithm – i.e. the algorithm adjusts the positioning to “Satisfy Object-Based rules” include this one as shown in the figures )
manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models; (Liu, figure 9 shows that there is a “Ceiling Boundary” of the “floor layers”, and see figures 13-14, and figure 16(b) as described above: a skilled person would have inferred that the system results in the sheathing material fitting with the “Ceiling Boundary” for the ceiling, wherein this would have included a “cutting plan” (figure 14) which would have manipulated the sheathing material panels to remove sections that interfere with wall panels, i.e., the portions beyond the “Ceiling boundary”)
	3Application No. 16822153Docket No. COEN19.US.U.00305manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.(Liu, figure 9 shows that there is a “Ceiling Boundary” of the “floor layers”, and see figures 13-14, and figure 16(b) as described above: a skilled person would have inferred that the system results in the sheathing material fitting with the “Ceiling Boundary” for the ceiling, wherein this would have included a “cutting plan” (figure 14) which would have manipulated the sheathing material panels to remove sections that interfere with wall panels, i.e., the portions beyond the “Ceiling boundary”)


Regarding Claim 11.
Liu teaches: 
	The computer program product of claim 9, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of members of the roof trusses.  (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened, i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.”
	as to this aligning with the centerlines: see figure 3a which visually shows that the sheets align with the centerline, also shown in figure 16(b) – the sheets, including for the ceiling, are aligned at the centerline of the members for at least when two sheets meet at a single member: this is because both sheet edges are laid on the joist/stud to be fastened to the member – to clarify: page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)


Regarding Claim 12.
Liu teaches: 
	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations.  (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on to clarify: the first set of fastening locations is the studs/joists as fastening locations, and the second set are where the sheathing material aligns over the studs/joists for “fastening them” to the studs/joists)

Regarding Claim 13.
Liu teaches: 
	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material.  (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened – i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” – to clarify: the first set of fastening locations is the studs/joists as fastening locations, and the second set are where the sheathing material aligns over the studs/joists for “fastening them” to the studs/joists)

Regarding Claim 14.
Liu teaches: 
	The computer program product of claim 8, wherein the program instructions further comprising, process an installation order of the sheathing material based on an analysis of received data of the sheathing material and a location of the sheathing material on the model. (Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start point; then, the end point of the board is calculated. The board is then checked to confirm whether it covers one opening as shown in Case 1. If so, the board edge will be adjusted to the nearest opening edge. Similar to the wall design algorithm, this end point is also checked against the object-based rules to ensure that formalized design rules are satisfied. In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm. This end point then serves as a new start point at which to place the next sheathing/drywall board. The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”
in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order for the installation and the “orientation” of the placement – this includes analyzing the order of the placement, e.g. figure 16(b) shows that the drywall sheets are numbered with the order) 


Regarding Claim 15.
Liu teaches:
	The computer program product of claim 14, wherein a set of drawings are generated by the determining of the model with the sheathing material and an installation order.  (Liu, figure 6 – the “Output” of “Shop Drawings”, e.g. figure 16(b) provides an example wherein the example “Shop Drawing” for the drywall shows that the panels are numbered with the installation order)

Regarding Claim 16.
Liu teaches:
	A system for determining the sheathing material required for the construction of a building, comprising: 	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:(Liu, see the abstract, and see § 6.1 ¶ 1: “...In this
house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receive a model of a structure, wherein the model is comprised of a set of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyze the set of members to determine a group of members associated with roof trusses, and identify a surface of the roof truss which are to come in contact with a sheathing material;(Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the developed BIM parser is illustrated in Fig. 10. It should be noted that the BIM parser is developed based on the Autodesk Revit API functions. To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists. Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships [including intersections] between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides 
	as to the surface of a floor joist: see figure 14, the system is to “Lay sheet edge on joist”, i.e. lay the sheet edges on the floor joist surface  
	to clarify on the roof trusses: see Liu, figure 15 which shows a multi-level house wherein there is a visible roof truss for the top level – a skilled person would have inferred that the roof had several roof trusses, and furthermore would have inferred that Liu’s system applied a “ceiling” to the bottom side of these roof trusses in the same manner as the ceiling is applied to the other floors. To clarify on this, see table 2 solution # 1, Liu used 1920 sq. ft of floor boarding (i.e., 60 of the 4x8 foot panels of sheathing for the floors) to cover all floors (table 1 specifies that this is for all floors, i.e. floors 1-3 as well), and used 1840 sq. ft of drywall for the “Ceiling” – a skilled person would have readily inferred that the ceiling on the top floor was also fully covered in the same manner as the other ceilings, as approximately the same amount of boarding was used for both the floors and the ceiling – in other words, a skilled person would have inferred that Liu treated the roof trusses as floor joists for placing the “ceiling” on “Level 3”, as Liu shows that all levels had both floor sheathing and ceiling sheathing applied to them
	incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the roof truss within the model, wherein each sheathing material panel interfaces with at least one roof truss; (Liu, figure 14 including 
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members; (Liu, figure 9 shows that there is a “Ceiling Boundary” of the “floor layers”, and see figures 13-14, and figure 16(b) as described above: a skilled person would have inferred that the system results in the sheathing material fitting with the “Ceiling Boundary” for the ceiling, wherein this would have included a “cutting plan” (figure 14) which would have manipulated the sheathing material panels to remove sections that interfere with wall panels, i.e., the portions beyond the “Ceiling boundary”)
	establish an installation order of the sheathing material panels.(Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”
in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order for the installation and the “orientation” of the placement – this includes analyzing the order of the placement, e.g. figure 16(b) shows that the drywall sheets are numbered with the order) 

Regarding Claim 17.
Liu teaches:
	The system of claim 16, further comprising, extract the shape of each sheathing material of the second sheathing material.( Liu, table 2 as cited above provides an example output of the extracted amount of waste [excess] material calculation wherein this is based on the shape of the set, e.g. the "Size" are dimensions for a rectangle such as 4-foot by 8-foot as shown in the table)

Regarding Claim 18.
Liu teaches: 
	The system of claim 17, further comprising, 5Application No. 16822153Docket No. COEN19.US.U.00305 calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of members of the group of members. (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened, i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.”
	as to this aligning with the centerlines: see figure 3a which visually shows that the sheets align with the centerline, also shown in figure 16(b) – the sheets, including for the ceiling, are aligned at the centerline of the members for at least when two sheets meet at a single member: this is because both sheet edges are laid on the joist/stud to be fastened to the member – to clarify: page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)


Regarding Claim 20.
Liu teaches: 
The system of claim 17, further comprising, align the set of fastening locations of the group of members and the sheathing material. (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened – i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” – to clarify: the first set of fastening locations is the studs/joists as fastening locations, and the second set are where the sheathing material aligns over the studs/joists for “fastening them” to the studs/joists)


Regarding Claim 21.
Liu teaches: 
	The system of claim 17, further comprising, generating an illustration of the sheathing material identifying the installation order. (Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start point; then, the end point of the board is calculated. The board is then checked to confirm whether it covers one opening as shown in Case 1. If so, the board edge will be adjusted to the nearest opening edge. Similar to the wall design algorithm, this end point is also checked against the The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”
in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order for the installation and the “orientation” of the placement – this includes analyzing the order of the placement,
then see figure 16(b) shows that the drywall sheets are numbered with the order in the output “Shop Drawing” – see figure 6 and page 244, col. 1, ¶ 2 – the system produces “Shop Drawings” for each of the boarding designs generated by the system, including for the ceiling) 


Regarding Claim 22.
Liu teaches: 
	The system of claim 17, further comprising, analyzing the surface based on the sheathing material and generating an induvial 3D model files for each sheathing material panel. (Liu, figure 6, and page 240 ¶ 1: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan.”  - as to individual 3D model files, this is interpreted under the BRI in view of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 in view of Ishida et al., "STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL", 2011

Regarding Claim 1
Liu teaches: 
A computer implemented method for determining the sheathing material required for construction of a building, comprising: (Liu, see the abstract, and see § 6.1 ¶ 1: “...In this
house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels; (Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships [including intersections] between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides some functions, such as wall.get_ElementsAtJoin (indexofWallEnd), to detect walls adjoined end to- end. In addition, Revit always forces the elements to automatically adjoin their neighbors where appropriate; therefore, this Revit API function is used to detect the connections...” 
	to clarify on the roof trusses: see Liu, figure 15 which shows a multi-level house wherein there is a visible roof truss for the top level – a skilled person would have inferred that the roof had several roof trusses, and furthermore would have inferred that Liu’s system applied a “ceiling” to the bottom side of these roof trusses in the same manner as the ceiling is applied to the other floors. To clarify on this, see table 2 solution # 1, Liu used 1920 sq. ft of floor boarding (i.e., 60 of the 4x8 foot panels of sheathing for the floors) to cover all floors (table 1 specifies that this is for all floors, i.e. floors 1-3 as well), and used 1840 sq. ft of drywall for the “Ceiling” – a skilled person would have readily inferred that the ceiling on the top floor was also fully covered in the same manner as the other ceilings, as approximately the same amount of boarding was used for both the floors and the ceiling – in other words, a skilled person would have inferred that Liu treated the roof trusses as floor joists for placing the “ceiling” on “Level 3”, as Liu shows that all levels had both floor sheathing and ceiling sheathing applied to them
	identifying , by the at least one processor, an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board)” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.” and page 247, col. 1, ¶ 1 :”As shown in the table, the minimised gypsum drywall material waste for walls is 6.85%, while the sheathing material waste is found to be 7.3%. As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%” – i.e. this places “gypsum drywall boards” over the identified ceiling area, see figures 13-14 for example flowcharts of the algorithms used
	identifying, by the at least one processor, a sheathing material to be applied to the ceiling, wherein each panel of the sheathing material has a standard size; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board)” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1 and page 247, col. 1, ¶ 1 as cited above,  see figures 13-14 for example flowcharts of the algorithms used – i.e. this identifies that “Gypsum drywall boards” are used for the ceiling
see table 2, which provides an example in which 3 standard sizes were used for the example, e.g. “4’ x 8’” – 4 foot by 8 foot – to clarify: page 243, col. 2, ¶ 2: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13)...”)
	incorporating , by the at least one processor, the sheathing material into the model by applying the sheathing material panels to the ceiling in a predetermined orientation; (See both figures 13-14, the “board orientation” is predetermined before incorporating the drywall onto the ceiling – to clarify on these figures and the differences between these flowcharts, see page 242, col. 2, ¶¶ 2-3 – these are “similar” procedures 
	to clarify: Liu does not explicitly state which of these procedures were used for the ceiling boarding, wherein a skilled person would have inferred, in view of figure 9, that the procedure in figure 13 for the floor boarding was used, however they also would have inferred that the procedure in figure 12 could have been used to have produced a “similar” result as the procedures are “similar”
	to clarify on these being incorporated into the model: Liu, figure 6, the “Output” includes “Construction Centric BIM” and § 5.5 ¶ 1 clarifies: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings”)
manipulating, by the at least one processor, the sheathing material panels within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, (Liu, see figures 12 and 13 – the “sheet edge” is laid on the “joist”/”stud” and § 4 ¶ 1 clarifies: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists...”
	then see figure 14: as described on page 243, col. 2, ¶ 2: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario.” – and see figure 16(b) which provides an example of a “Shop drawing” produced by the system
	in other words: the system manipulates the board layout by the “cutting-stock optimiser” – a skilled person would have inferred that this would have also included “cutting” edges of the panels that extend over edges of the ceiling, e.g. as figure 16(b) shows that the “drywall” panels which were used were cut to fit within the boundaries of the drywall from 

Liu does not explicitly teach:
and wherein the removed sections are saved and applied to other surfaces within the model where sheathing material panels are applied. 

Ishida teaches: 
and wherein the removed sections are saved and applied to other surfaces within the model where sheathing material panels are applied. (Ishida, abstract and § II: “The authors developed the following optimization method for panel layout problem in drywall. The drywall panel layout optimization method consists of the following three steps.” wherein § II clarifies: “Drywall field: Drywall field is a wall or a ceiling surface.” – see § II for more clarification: “To plan drywall panel layout in a wall, n items (small “Rectangles”) S = (1, 2, … n) and one object(drywall field) F are given. It is required to place the items orthogonally without any overlap. Then, “Rectangles” are cut to the shape of the wall. The cut “Rectangles” is “Polygon” [the removed/excess/terminated portions of the panel]. “Polygon” is an intersection of two sets “Rectangle” and “Drywall field”. (Ti = F∩Si)...When the authors intended to create and optimize a cutting plan, the authors places a given set of n items(small polygons) T = (1,2, … n) into objects(rectangles) S’ =(1, 2, … , m) without overlap so as to minimize the waste of gypsum boards.” - as visually depicted in figures 1-2, i.e. these “polygons” are the excess/cut/terminated portions of the original drywall panel that are reused for other surfaces, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Regarding Claim 2
Liu teaches: 
	The computer implemented method of claim 1, further comprising, extracting, by the at least one processor, the excess sections of the sheathing material. (Liu, page 247, col. 1, ¶ 1: “As for the ceiling, the material waste of gypsum boards is found to be 6.53% [i.e., the excess sections are the waste, wherein these sections were extracted to calculated the amount of waste], while the sheathing material waste for floors is 5.84%.”)

Regarding Claim 3
Ishida teaches: 
The computer implemented method of claim 2, further comprising, incorporating, by the at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. (Ishida, as was cited above: abstract and §§ II-III, and figures 1-5 as cited above, to clarify, including for the area: see figure 2 which shows this, i.e. this cuts a polygon out of the original panel to be a new sheathing material panel, wherein the excess remaining area is larger greater than the area of the polygon/new sheathing panel)


Regarding Claim 4
Liu teaches: 
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing 2Application No. 16822153Docket No. COEN19.US.U.00305 material, wherein edges of the sheathing material align with centerlines of members of the group of members. (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened, i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.”
	as to this aligning with the centerlines: see figure 3a which visually shows that the sheets align with the centerline, also shown in figure 16(b) – the sheets, including for the ceiling, are aligned at the centerline of the members for at least when two sheets meet at a single member: this is because both sheet edges are laid on the joist/stud to be fastened to the member – to clarify: page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. 

Regarding Claim 6
Liu teaches: 
	The computer implemented method of claim 4, further comprising, aligning, by the at least one processor, a set of fastening locations based on the group of members and the sheathing material.  (Liu, figures 13-14 and §4 ¶1 – the sheet edges are laid on the joist/stud as this is where they are fastened – i.e., § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.”)

Regarding Claim 7
Liu teaches: 
	The computer implemented method of claim 1, further comprising, determining, by the at least one processor, an installation order of the sheathing material based on an analysis of received data of the sheathing material and a location of the sheathing material in the model. (Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”
in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order for the installation and the “orientation” of the placement – this includes analyzing the order of the placement, e.g. figure 16(b) shows that the drywall sheets are numbered with the order) 

Regarding Claim 10.
Liu does not explicitly teach:
	The computer program product of claim 9, wherein the program instructions further comprising, incorporate the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 

Ishida teaches: 
The computer program product of claim 9, wherein the program instructions further comprising, incorporate the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 
(Ishida, as was cited above: abstract and §§ II-III, and figures 1-5 as cited above, to clarify, including for the area: see figure 2 which shows this, i.e. this cuts a polygon out of the original panel to be a new sheathing material panel, wherein the excess remaining area is larger greater than the area of the polygon/new sheathing panel
to clarify on claim interpretation, see the instant specification ¶¶ 70-71, which provides the exemplary form of this limitation, e.g. what Ishida teaches)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Regarding Claim 23.

	The computer program product of claim 9, wherein the portions of the sheathing material panels which are terminates are used on other surfaces where exposed areas of the other surfaces are sized to received the terminated portions of the sheathing material panels.

Ishida teaches: 
The computer program product of claim 9, wherein the portions of the sheathing material panels which are terminates are used on other surfaces where exposed areas of the other surfaces are sized to received the terminated portions of the sheathing material panels. (Ishida, as was cited above: abstract and §§ II-III, and figures 1-5 as cited above, to clarify, including for the area: see figure 2 which shows this, i.e. portions of the sheathing panel are cut into a “polygons”, wherein these “polygons” are used on other surfaces which were sized to receive the “polygons”
to clarify on claim interpretation, see the instant specification ¶¶ 70-71, which provides the exemplary form of this limitation, e.g. what Ishida teaches)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims  1-4, 6-8, 10-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-4, 6-8, 10-18, 20-23 of copending Application No. 16/822,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘153 recites “floor joists”, and similar such terms, and application # ‘172 recites “roof truss” and similar such terms. This distinction would have been obvious, i.e. floor joists are the members of a structure which form floors in houses, whereas roof trusses are members of a structure which from the roof. The claimed invention is to applying sheathing material to the ceilings of a building. The ceiling of the top-most level would have sheathing material placed on roof trusses, whereas the ceiling of the lower levels in a structure would have sheathing placed on floor joists of the level above. As such, these claimed inventions are obvious variants of each other. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/822,172
Application # 16/822,153
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identifying, by the at least one processor, an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified;
	identifying, by the at least one processor, a sheathing material to be applied to the ceiling, wherein each panel of the sheathing material has a standard size;
	incorporating, by the at least one processor, the sheathing material into the model by applying the sheathing material to the ceiling in a predetermined orientation;

	manipulating, by the at least one processor, the sheathing material panels within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are saved and applied to other surfaces within the model where sheathing material panels are applied. 


Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;
	identifying, by the at least one processor, a sheathing material to be applied to the ceiling, wherein each panel of the sheathing material has a standard size;
	incorporating , by the at least one processor, the sheathing material into the model by applying the sheathing material panels to the ceiling in a predetermined orientation;
	manipulating, by the at least one processor, the sheathing material panels within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are saved and applied to other surfaces within the model where sheathing material panels are applied. 


Regarding Claim 2.

	The computer implemented method of claim 1, further comprising, extracting, by the at least one processor, the excess sections of the sheathing material. 


Regarding Claim 2

	The computer implemented method of claim 1, further comprising, extracting, by the at least one processor, the excess sections of the sheathing material. 


Regarding Claim 3.

	The computer implemented method of claim 2, further comprising, incorporating, by the at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 3

	The computer implemented method of claim 2, further comprising, incorporating, by the at least one processor, the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 4.

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing 2material, wherein edges of the sheathing material align with  centerlines of  members of the group of members. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing 2Application No. 16822153Docket No. COEN19.US.U.00305 material, wherein edges of the sheathing material align with centerlines of members of the group of members. 


Regarding Claim 6.

	The computer implemented method of claim 4, further comprising, aligning, by the at least one processor, a set of fastening locations based on the group of members and the sheathing material. 


Regarding Claim 6

	The computer implemented method of claim 4, further comprising, aligning, by the at least one processor, a set of fastening locations based on the group of members and the sheathing material. 


Regarding Claim 7.

	The computer implemented method of claim 1, further comprising, determining, by the at least one processor, an installation order of the sheathing material based on an analysis of received data of the sheathing material and a location of the sheathing material in the model. 


Regarding Claim 7

	The computer implemented method of claim 1, further comprising, determining, by the at least one processor, an installation order of the sheathing material based on an analysis of received data of the sheathing material and a location of the sheathing material in the model. 


Regarding Claim 8.

	A computer program product for determining the sheathing material required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with the intersection between roof trusses and wall panels;
identifying an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel to be applied to the surface;
	apply  sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panel models;
	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;
	3manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models;
	manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel to be applied to the surface;
	apply sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material;
	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one floor joist;
	manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models;
	3Application No. 16822153Docket No. COEN19.US.U.00305manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.


Regarding Claim 10.

	The computer program product of claim 9, wherein the program instructions further comprising, incorporate the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 10.

	The computer program product of claim 9, wherein the program instructions further comprising, incorporate the excess sections of the sheathing material into the model where the properties of the excess section is similar to that of a new sheathing material panel, wherein the excess section is greater than the area of the new sheathing material panel. 


Regarding Claim 11.

	The computer program product of claim 9, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of the roof trusses. 


Regarding Claim 11.

	The computer program product of claim 9, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of members of the floor joists. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material. 


Regarding Claim 14.

	The computer program product of claim 8, wherein the program instructions further comprising, process an installation order of the sheathing material based on an analysis of received data of the sheathing material and 4a location of the sheathing material on the model. 


Regarding Claim 14.

	The computer program product of claim 8, wherein the program instructions further comprising, process an installation order of the sheathing material based on an analysis of received data of the sheathing material and a location of the sheathing material on the model. 


Regarding Claim 15.

	The computer program product of claim 14, wherein a set of drawings are generated by the determining of the model with the sheathing material and an installation order. 


Regarding Claim 15.

	The computer program product of claim 14, wherein a set of drawings are generated by the determining of the model with the sheathing material and an installation order. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with roof trusses, and identify a surface of the roof truss which are to come in contact with a sheathing material;
	,  incorporating sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the roof trusses within the model, wherein each sheathing material panel interfaces with at least one roof trusses;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members;
	establish an installation order of the sheathing material panels5. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists, and identify a surface of the floor joist which are to come in contact with a sheathing material;
	incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the floor joist within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members;
	establish an installation order of the sheathing material panels.


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of the second sheathing material. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of the second sheathing material. 


Regarding Claim 18.

	The system of claim 17, further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of  members of the group of members. 


Regarding Claim 18.

	The system of claim 17, further comprising, 5Application No. 16822153Docket No. COEN19.US.U.00305 calculate a positioning of the sheathing material, wherein edges of the sheathing material align with  centerlines of members of the group of members. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the group of members and the sheathing material. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the group of members and the sheathing material. 


Regarding Claim 21.

The system of claim 17 generating an illustration of the sheathing material identifying the installation order. 


Regarding Claim 21.

The system of claim 17, further comprising, generating an illustration of the sheathing material identifying the installation order. 


Regarding Claim 22.

	The system of claim 17, further comprising, analyzing the surface based on the sheathing material and generating an induvial 3D model files for each sheathing material panel. 


Regarding Claim 22.

	The system of claim 17, further comprising, analyzing the surface based on the sheathing material and generating an induvial 3D model files for each sheathing material panel. 


Regarding Claim 23.

	The computer program product of claim 9, wherein the portions of the sheathing material panels which are terminates are used on other surfaces where exposed areas of the other surfaces are sized to received the terminated portions of the sheathing material panels.


Regarding Claim 23.

	The computer program product of claim 9, wherein the portions of the sheathing material panels which are terminates are used on other surfaces where exposed areas of the other surfaces are sized to received the terminated portions of the sheathing material panels.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147